
	
		I
		112th CONGRESS
		1st Session
		H. R. 369
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Mr. Austria (for
			 himself, Mr. Pence,
			 Mrs. Bachmann,
			 Mr. Sessions,
			 Mr. Akin, Mr. Burton of Indiana,
			 Mr. Coffman of Colorado,
			 Mr. Paul, Mr. Ross of Florida, Mr. Thompson of Pennsylvania,
			 Mr. Westmoreland,
			 Mr. Cassidy,
			 Mr. Long, and
			 Mr. Tiberi) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve
		  access to health care by allowing a deduction for the health insurance costs of
		  individuals, expanding health savings accounts, and for other
		  purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Health Savings and
			 Affordability Act of 2011.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			2.Deduction for
			 qualified health insurance costs of individuals
			(a)In
			 generalPart VII of subchapter B of chapter 1 (relating to
			 additional itemized deductions) is amended by redesignating section 224 as
			 section 225 and by inserting after section 223 the following new
			 section:
				
					224.Costs of
				qualified health insurance
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				deduction an amount equal to the amount paid during the taxable year for
				coverage for the taxpayer, his spouse, and dependents under qualified health
				insurance.
						(b)Qualified health
				insuranceFor purposes of this section, the term qualified
				health insurance means insurance which constitutes medical care; except
				that such term shall not include any insurance if substantially all of its
				coverage is of excepted benefits described in section 9832(c).
						(c)Special
				rules
							(1)Coordination
				with medical deduction, etcAny amount paid by a taxpayer for
				insurance to which subsection (a) applies shall not be taken into account in
				computing the amount allowable to the taxpayer as a deduction under section
				162(l) or 213(a). Any amount taken into account in determining the credit
				allowed under section 35 or 36B shall not be taken into account for purposes of
				this section.
							(2)Deduction not
				allowed for self-employment tax purposesThe deduction allowable
				by reason of this section shall not be taken into account in determining an
				individual’s net earnings from self-employment (within the meaning of section
				1402(a)) for purposes of chapter
				2.
							.
			(b)Deduction
			 allowed in computing adjusted gross incomeSubsection (a) of
			 section 62 is amended by inserting before the last sentence the following new
			 paragraph:
				
					(22)Costs of
				qualified health insuranceThe deduction allowed by section
				224.
					.
			(c)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 is amended by redesignating the item relating to section 224 as an
			 item relating to section 225 and inserting before such item the following new
			 item:
				
					
						Sec. 224. Costs of qualified health
				insurance.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Allow both
			 spouses to make catch-up contributions to the same hsa account
			(a)In
			 generalParagraph (3) of
			 section 223(b) is amended by adding at the end the following new
			 subparagraph:
				
					(C)Special rule
				where both spouses are eligible individuals with 1 accountIf—
						(i)an
				individual and the individual's spouse have both attained age 55 before the
				close of the taxable year, and
						(ii)the spouse is not
				an account beneficiary of a health savings account as of the close of such
				year,
						the
				additional contribution amount shall be 200 percent of the amount otherwise
				determined under subparagraph
				(B)..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			4.Increase in hsa
			 contribution limitation
			(a)In
			 generalSubsection (b) of
			 section 223 (relating to monthly limitation) is amended—
				(1)by striking
			 $2,250 in paragraph (2)(A) and inserting the amount in
			 effect under subsection (c)(2)(A)(ii)(I), and
				(2)by striking
			 $4,500 in paragraph (2)(B) and inserting the amount in
			 effect under subsection (c)(2)(A)(ii)(II).
				(b)Conforming
			 amendmentParagraph (1) of section 223(g) is amended by striking
			 subsections (b)(2) and and inserting
			 subsection.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions for taxable years beginning after the date of the enactment of
			 this Act.
			5.Treatment of
			 family coverage plans having both individual and family deductibles
			(a)In
			 generalParagraph (2) of
			 section 223(c) (defining high deductible plan) is amended by adding at the end
			 the following new subparagraph:
				
					(E)Family coverage
				plans having both individual and family deductiblesIn the case of a family coverage plan
				having a deductible (and the same deductible) for each covered individual and a
				deductible for the family as a whole, the requirement of subparagraph (A)(i)
				shall be treated as met if (without regard to this subparagraph)—
						(i)the individual
				deductible meets the requirement of subparagraph (A)(i)(I), or
						(ii)the family deductible meets the requirement
				of subparagraph
				(A)(i)(II).
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			6.FSA and HRA
			 termination to fund hsas
			(a)Eligible
			 individuals include FSA and HRA participantsSection 223(c)(1)(B) is amended—
				(1)by striking
			 and at the end of clause (ii),
				(2)by striking the
			 period at the end of clause (iii) and inserting , and,
			 and
				(3)by inserting after
			 clause (iii) the following new clause:
					
						(iv)coverage under a health flexible spending
				arrangement or a health reimbursement arrangement in the plan year a qualified
				HSA distribution as described in section 106(e) is made on behalf of the
				individual if after the qualified HSA distribution is made and for the
				remaining duration of the plan year, the coverage provided under the health
				flexible spending arrangement or health reimbursement arrangement is converted
				to—
							(I)coverage that does
				not pay or reimburse any medical expense incurred before the minimum annual
				deductible under section 223(c)(2)(A)(i) (prorated for the period occurring
				after the qualified HSA distribution is made) is satisfied,
							(II)coverage that,
				after the qualified HSA distribution is made, does not pay or reimburse any
				medical expense incurred after the qualified HSA distribution is made other
				than preventive care as defined in section 223(c)(2)(C),
							(III)coverage that,
				after the qualified HSA distribution is made, pays or reimburses benefits for
				coverage described in section 223(c)(1)(B)(ii) (but not through insurance or
				for long-term care services),
							(IV)coverage that,
				after the qualified HSA distribution is made, pays or reimburses benefits for
				permitted insurance as defined in section 223(c)(1)(B)(i) or coverage described
				in section 223(c)(1)(B)(ii) (but not for long-term care services),
							(V)coverage that,
				after the qualified HSA distribution is made, pays or reimburses only those
				medical expenses incurred after an individual's retirement (and no expenses
				incurred before retirement), or
							(VI)coverage that,
				after the qualified HSA distribution is made, is suspended, pursuant to an
				election made on or before the date the individual elects a qualified HSA
				distribution or, if later, on the date of the individual enrolls in a high
				deductible health plan (as defined in section 223(c)(2)), that does not pay or
				reimburse, at any time, any medical expense incurred during the suspension
				period except as defined in subclauses (I) through (V)
				above.
							.
				(b)Qualified HSA
			 distribution shall not affect flexible spending
			 arrangementSection 106(e)(1) is amended to read as
			 follows:
				
					(1)In
				generalA plan shall not fail
				to be treated as a health flexible spending arrangement under this section,
				section 105, or section 125, or as a health reimbursement arrangement under
				this section or section 105, merely because such plan provides for a qualified
				HSA
				distribution.
					.
			(c)FSA balances at
			 year end shall not forfeitSection 125(d)(2) is amended by adding
			 at the end the following new subparagraph:
				
					(E)Exception for
				qualified hsa distributionsSubparagraph (A) shall not apply to the
				extent that there is an amount remaining in a health flexible spending account
				at the end of a plan year that an individual elects to contribute to a health
				savings account pursuant to a qualified HSA distribution (as defined in section
				106(e)(2)).
					.
			(d)Simplification
			 of limitations on FSA and HRA rolloversSection 106(e)(2)
			 (relating to qualified HSA distribution) is amended to read as follows:
				
					(2)Qualified hsa
				distribution
						(A)In
				generalThe term
				qualified HSA distribution means a distribution from a health
				flexible spending arrangement or health reimbursement arrangement to the extent
				that such distribution does not exceed the lesser of—
							(i)the balance in
				such arrangement as of the date of such distribution, or
							(ii)the amount
				determined under subparagraph (B).
							Such
				term shall not include more than 1 distribution with respect to any
				arrangement.(B)Dollar
				limitations
							(i)Distributions
				from a health flexible spending arrangementA qualified HSA distribution from a health
				flexible spending arrangement shall not exceed the applicable amount.
							(ii)Distributions
				from a health reimbursement arrangementA qualified HSA distribution from a health
				reimbursement arrangement shall not exceed—
								(I)the applicable
				amount divided by 12, multiplied by
								(II)the number of
				months during which the individual is a participant in the health reimbursement
				arrangement.
								(iii)Applicable
				amountFor purposes of this subparagraph, the applicable amount
				is—
								(I)$2,250 in the case
				of an eligible individual who has self-only coverage under a high deductible
				health plan at the time of such distribution, and
								(II)$4,500 in the
				case of an eligible individual who has family coverage under a high deductible
				health plan at the time of such
				distribution.
								.
			(e)Elimination of
			 additional tax for failure To maintain high deductible health plan
			 coverageSection 106(e) is amended—
				(1)by striking
			 paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and
			 (4), respectively, and
				(2)by striking
			 subparagraph (A) of paragraph (3), as so redesignated, and redesignating
			 subparagraphs (B) and (C) of such paragraph as subparagraphs (A) and (B)
			 thereof, respectively.
				(f)Limited purpose
			 FSAs and HRAsSection 106(e), as amended by this section, is
			 amended by adding at the end the following new paragraph:
				
					(5)Limited purpose
				fsas and hrasA plan shall
				not fail to be a health flexible spending arrangement or health reimbursement
				arrangement under this section or section 105 merely because the plan converts
				coverage for individuals who enroll in a high deductible health plan described
				in section 223(c)(2) to coverage described in section 223(c)(1)(B)(iv).
				Coverage for such individuals may be converted as of the date of enrollment in
				the high deductible health plan, without regard to the period of coverage under
				the health flexible spending arrangement or health reimbursement arrangement,
				and without requiring any change in coverage to individuals who do not enroll
				in a high deductible health
				plan.
					.
			(g)Distribution
			 amounts adjusted for cost-of-LivingSection 106(e), as amended by
			 this section, is amended by adding at the end the following new
			 paragraph:
				
					(6)Cost-of-living
				adjustment
						(A)In
				generalIn the case of any
				taxable year beginning after December 31, 2011, each of the dollar amounts in
				paragraph (2)(B)(iii) shall be increased by an amount equal to such dollar
				amount, multiplied by the cost-of-living adjustment determined under section
				1(f)(3) for the calendar year in which such taxable year begins by substituting
				calendar year 2010 for calendar year 1992 in
				subparagraph (B) thereof.
						(B)RoundingIf
				any increase under subparagraph (A) is not a multiple of $50, such increase
				shall be rounded to the nearest multiple of
				$50.
						.
			(h)Disclaimer of
			 disqualifying coverageSection 223(c)(1)(B), as amended by this
			 section, is amended—
				(1)by striking
			 and at the end of clause (iii),
				(2)by striking the
			 period at the end of clause (iv) and inserting , and, and
				(3)by inserting after
			 clause (iv) the following new clause:
					
						(v)any coverage (including prospective
				coverage) under a health plan that is not a high deductible health plan which
				is disclaimed in writing, at the time of the creation or organization of the
				health savings account, including by execution of a trust described in
				subsection (d)(1) through a governing instrument that includes such a
				disclaimer, or by acceptance of an amendment to such a trust that includes such
				a
				disclaimer.
						.
				(i)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			7.Purchase of
			 health insurance from hsa account
			(a)In
			 generalParagraph (2) of
			 section 223(d) (defining qualified medical expenses) is amended to read as
			 follows:
				
					(2)Qualified
				medical expenses
						(A)In
				generalThe term qualified medical expenses means,
				with respect to an account beneficiary, amounts paid by such beneficiary for
				medical care (as defined in section 213(d)) for any individual covered by a
				high deductible health plan of the account beneficiary, but only to the extent
				such amounts are not compensated for by insurance or otherwise.
						(B)Health insurance
				may not be purchased from accountExcept as provided in
				subparagraph (C), subparagraph (A) shall not apply to any payment for
				insurance.
						(C)ExceptionsSubparagraph
				(B) shall not apply to any expense for coverage under—
							(i)a
				health plan during any period of continuation coverage required under any
				Federal law,
							(ii)a
				qualified long-term care insurance contract (as defined in section
				7702B(b)),
							(iii)a health plan
				during any period in which the individual is receiving unemployment
				compensation under any Federal or State law,
							(iv)a
				high deductible health plan, or
							(v)any health
				insurance under title XVIII of the Social Security Act, other than a Medicare
				supplemental policy (as defined in section 1882 of such
				Act).
							.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply with respect to insurance purchased after the date of
			 the enactment of this Act in taxable years beginning after such date.
			8.Certain exercise
			 equipment and physical fitness programs treated as medical care
			(a)In
			 generalSubsection (d) of
			 section 213 is amended by adding at the end the following new paragraph:
				
					(12)Exercise
				equipment and physical fitness programs
						(A)In
				generalThe term
				medical care shall include amounts paid—
							(i)to
				purchase or use equipment used in a program (including a self-directed program)
				of physical exercise,
							(ii)to participate,
				or receive instruction, in a program of physical exercise, and
							(iii)for membership
				dues in a fitness club the primary purpose of which is to provide access to
				equipment and facilities for physical exercise.
							(B)LimitationAmounts treated as medical care under
				subparagraph (A) shall not exceed $1,200 with respect to any individual for any
				taxable
				year.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
